Citation Nr: 0842345	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to July 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's petition 
to reopen his claim for entitlement to service connection for 
diabetes mellitus.  The case is under the jurisdiction of the 
Winston-Salem, North Carolina RO.  In January 2004, the 
veteran had a personal hearing at the RO; a transcript of the 
hearing is of record.

In March 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In a June 2005 decision, the Board reopened and denied the 
veteran's claim for service connection for diabetes mellitus.  
The veteran appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2007, the Court issued a Memorandum Decision 
vacating the Board's June 2005 decision regarding entitlement 
to service connection for diabetes mellitus and remanding the 
claim to the Board for proceedings consistent with the 
Court's decision.

In May 2008, the Board obtained an independent medical 
examiner's opinion (IME).

The veteran has raised the issue of entitlement to an 
effective date earlier than December 13, 2002, for an 
increased rating award for migraine headaches.  This issue 
has not yet been addressed by the RO and is again referred 
for any appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence does not indicate that 
diabetes mellitus was manifested in service or manifested to 
a degree of 10 percent or more within one year of separation 
from service, and objective medical evidence does not 
establish that any currently diagnosed diabetes mellitus is 
etiologically related to active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service or manifested during the first year after separation 
from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for diabetes mellitus was received in 
February 2002.  The veteran was notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2002.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in October 2004.  The 
veteran was again notified of the provisions of the VCAA by 
the RO in correspondence dated in December 2004.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, post-
service VA treatment records, and private treatment records 
pertaining to his claimed diabetes have been obtained and 
associated with his claims file.  He has also been provided 
with a VA medical examination in February 2004 and an 
independent medical examination in September 2008 to assess 
the current etiology and date of onset of his claimed 
diabetes.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a chronic disease, 
such as diabetes, becomes manifest to a degree of 10 percent 
or more within one year of separation from service in a 
veteran who has served for a period of 90 days or more after 
December 31, 1946, such chronic disease may be presumed to 
have been incurred in service.  See 38 C.F.R. §§ 3.307, 
3.309.

Under Diagnostic Code 7913, diabetes mellitus requiring a 
restricted diet warrants a compensable or 10 percent rating.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends that he was probably diabetic while on 
active duty and positively diabetic within the first year 
after discharge from service with the following symptoms: 
frequent urination, major weight loss and gain, frequent 
headaches, frequent change in vision with and without 
prescription eye glasses, frequent indigestion, dizziness, 
exhaustion. 

The veteran's service treatment records indicate no treatment 
for or diagnosis of diabetes.  The veteran's January 1973 
enlistment examination report indicated that he weighed 172 
pounds.  A July 1973 physical examination reported noted 
weight to be 172 pounds.  A March 1974 report of medical 
examination indicated that he weighed 190 pounds.  A July 
1977 report of medical examination indicated that he weighed 
188 pounds.  Urinalysis reports on each of these examination 
reports noted that albumin and sugar were negative.  Service 
treatment records contain numerous references to headaches, 
and in a 1975 treatment record, it was indicated that the 
headaches began five years earlier, which would have been 
prior to entry into service.  A December 1977 treatment note 
reflected that the veteran complained of loss of appetite and 
headaches.  The veteran's May 1979 separation examination 
report indicates that he weighed 195 pounds and that his 
urinalysis was negative for albumin and sugar.

The veteran's post-service medical records include a December 
12, 1980, VA treatment record, which indicated that he 
weighed 198 pounds and listed a diagnosis of vascular 
(cluster?) headaches.  A December 16, 1980, VA treatment 
report indicated that he weighed 190 pounds.  On VA 
examination on April 28, 1981, he weighed 179 pounds.  At 
that time, the urinalysis showed findings of 4+ glucose.  The 
symptoms complained of at that time were occasional severe 
migraine headaches, hearing loss, and constant blurring of 
the eyes.  A June 1981 urinalysis report again showed 4+ 
glucose.  In addition, a private blood test dated on June 19, 
1981 reflected that his glucose was 301.  A June 1981 VA 
blood test reflected that his glucose was 370.  He was 
diagnosed with diabetes mellitus in June 1981 VA medical 
certificate and was prescribed insulin.

VA treatment notes dated in from June 1981 to 2002 reflect 
continued treatment for diabetes mellitus.

In a May 2002 statement, the veteran alleged that he was 
probably diabetic while on active duty and he is positive 
that he was diabetic within the first year after discharge 
from service with the following symptoms: frequent urination, 
major weight loss and gain, frequent headaches, frequent 
change in vision with and without prescription eye glasses, 
frequent indigestion, some dizziness, exhaustion.  He also 
asserted that his diabetes was caused by a virus he had 
during service.  

The veteran submitted various articles regarding the causes 
of Type I diabetes in May 2002.

In his December 2002 notice of disagreement, the veteran 
alleged that prior to separation from service and during the 
first year after separation from service, he had symptoms of 
diabetes, to include severe headaches, weight gain, excessive 
thirst, and dizzy spells.
In July 2003, the veteran submitted numerous Internet 
articles regarding studies conducted on exposure to 
polychlorinated biphenyl (PCB) and potential health effects.  
There is material on studies relating to exposure of Native 
Americans to PCB through contaminated fish.  These included, 
in pertinent part, an article which indicated that exposure 
to PCBs in fish might increase the risk for clinical effects 
such as diabetes.  One article indicated that several 
occupational or epidemiologic studies indicated adverse 
health effects from exposure to PCBs, including cancer and 
effects on the cardiovascular, hepatic, immune, 
musculoskeletal, endocrine, gastrointestinal, and dermal 
systems.  Another article noted that widespread pollution by 
toxic substances such as PCBs, cadmium, mercury, dioxin, and 
pesticides are linked to growing epidemic of chronic diseases 
such as asthma, diabetes, lupus, and arthritis.

During a January 2004 hearing, the veteran reported that from 
the time of his separation from service and his first VA 
examination, he had major weight loss.  He reported that this 
weight loss, along with frequent indigestion, dizziness, and 
migraines were symptoms of his diabetes.
	
The report of a February 2004 VA examination, which addressed 
the issue of date of onset of diabetes, noted that 
speculation was required in view of the development of the 
glycosuria 21 months after service.  The examiner opined that 
it was at least as likely as not that the veteran's diabetic 
condition was developing within 12 months after discharge, 
although marked speculation was necessary.  The examiner also 
stated that the symptoms that the veteran was claiming were 
related to diabetes ("headaches, dizziness, indigestion, and 
so forth") were not related to his diabetes.

The veteran submitted various articles concerning diabetes 
and ship scrapping in April and June 2004.

In a June 2005 decision, the Board reopened and denied the 
veteran's claim for service connection for diabetes mellitus.  

In the November 2007 Memorandum Decision, the Court indicated 
that the Board erred in substituting its own unsubstantiated 
medical conclusions for those of a medical examiner and 
provided an inadequate statement of reasons and bases in 
support of its conclusions by rejecting the February 2004 VA 
examiner's medical opinion and characterizing it as non-
evidence.  It was noted that the February 2004 VA examiner 
opinion was the only medical opinion of record and that the 
Board did not request clarification of that medical opinion 
or find it to be inadequate for rating purposes under 
38 C.F.R. §§ 4.2 and 19.9.  Consequently, the Board's June 
2005 decision was reversed to the extent that it found that 
the appellant did not have diabetes within one year of his 
separation from service.  The Court also found that a remand 
was required for the Board to make a determination in the 
first instance, supported by adequate statement of reasons 
and bases, whether the veteran's diabetes was manifested to a 
degree of 10 percent within one year after his separation 
from service.   

In the May 2008 IME request, VA requested that a physician 
with a specialty in endocrinology offer an opinion as to 
whether it is at least as likely as not (50 percent 
probability or greater) that the veteran incurred the onset 
of clinical manifestations specific for diabetes mellitus 
either during active service, or at a time post service prior 
to July 2, 1980.  

Thereafter, in a September 2008 IME report, C.A.B., M.D., 
identified as a physician with a specialty in endocrinology, 
indicated that her analysis of the documentation in the 
claims file does not support the opinion that it is at least 
as likely as not that the veteran incurred the onset of 
clinical manifestations specific for diabetes mellitus either 
during active service or at a time post service prior to July 
2, 1980.  She further indicated that evidence of record does 
not support the opinion that the veteran developed pre-
diabetes or frank diabetes mellitus during active service or 
during the twelve months after his separation from service.  
It was noted that the veteran's service treatment records do 
not contain documentation of symptoms specific for and/or 
characteristic of diabetes mellitus or any objective data 
(such as lab results) that indicate a diabetic or pre-
diabetic state.  She further reported that there was no 
documentation of frequent infections, polyuria, polydipsia, 
or significant weight loss during service, which she 
indicated were characteristic complaints that can be 
associated with the development of diabetes. 

The physician also stated that there was no healthcare 
documentation for the 17 months after the veteran's 
separation from service, indicating that there was no data on 
which an opinion can be based regarding whether the veteran 
was pre-diabetic or became diabetic during the 12 months 
after his separation from military.  She specifically 
indicated that this was an unanswerable question due to lack 
of objective data in the form of healthcare visit 
documentation.  Given that the veteran experienced a 
significant 9.6% weight loss from December 1980 to April 
1981, and his hemoglobin A1c at diagnosis was elevated to a 
level that indicates an average blood glucose during the 
preceding 3 months (from March through June 1981) greater 
than 350mg/dL, the physician opined that the veteran 
developed frank diabetes mellitus at some point during the 
six month time period from December 1980 to June 1981.  She 
further detailed that there was no documentation in the file 
that this veteran met any criteria for the diagnosis of 
diabetes prior to June 19, 1981, when his random serum 
glucose was 301 mg/dL and he was complaining of blurry 
vision.  The physician discussed findings from a VA 
examination report dated on April 28, 1981, indicating that 
the veteran had documented significant unintentional weight 
loss, blurry vision, and 4+ glucosuria, which can be 
characteristic of the development of diabetes.  It was noted 
that glucose in the urine is an insensitive screening test 
for diabetes because not all diabetics have glucosuria and 
not all glucosuria is due to diabetes, but generally occurs 
when the serum glucose is elevated in patients with diabetes.  
It cannot be used to diagnose diabetes mellitus.  The 
physician also detailed that the veteran's urine tested 
negative for glucose multiple times during service. 

In her conclusion, the physician indicated that there was no 
documentation to support the opinion that the veteran had 
pre-diabetes or frank diabetes mellitus prior to April 28, 
1981 - 21 months after separation from service. 

Analysis

The veteran's service medical records reflect no complaint, 
finding, or diagnosis of diabetes mellitus during service.  
Post-service VA records first show a diagnosis of diabetes in 
June 1981.  

The Board recognizes that the February 2004 VA examiner 
opined that it was as least as likely as not that the 
veteran's diabetic condition was developing within 12 months 
after discharge, although marked speculation was necessary.  
However, entitlement to service connection may not be granted 
based on resorting to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).

The Board finds the most probative evidence concerning 
whether the veteran's diabetes was manifested to a degree of 
10 percent within one year after his separation from service 
to be the IME rendered in September 2008 by C.A.B., M.D., a 
physician with a specialty in endocrinology.  The examiner 
provided a detailed opinion concerning the date of onset of 
the veteran's diabetes after thoroughly reviewing the 
veteran's claims file.  Based on such review, the physician 
found that there was no documentation to support the opinion 
that the veteran had any manifestations of pre-diabetes or 
frank diabetes mellitus until 21 months after separation from 
service.  The physician clearly explained her opinion and 
supported it with numerous references to the record.  
Significantly, the record also includes no competent medical 
opinion establishing that the veteran's diabetes mellitus was 
manifested to a degree of 10 percent or more within one year 
of separation from service, and neither the veteran nor his 
attorney has presented, identified, or alluded to the 
existence of, any such opinion.

In connection with the claim, the Board has considered the 
assertions advanced on appeal by the veteran and his attorney 
in written statements and in January 2004 and March 2005 
hearing testimony.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his claimed diabetes mellitus was 
manifested to a degree of 10 percent or more within one year 
of separation from service, this claim turns on medical 
matters.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claim.

For the foregoing reasons, the claim for entitlement to 
service connection for diabetes mellitus must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


